                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                              HARRISONBURGDIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       Criminal Action: 5:19-cr-00017
                                            )
FRANK JESSE AMNOTT                          )


                             SENTENCING HEARING ORDER

       A guilty plea was held on December 11, 2019, in which the defendant pleaded guilty to

Count 1, 2, & 3 of the felony information. The Court accepted the defendant’s plea, a

presentence report has been ordered, and the case is set for sentencing on May 26, 2020, at 10:00

a.m.

       In connection with the sentencing hearing, it is ORDERED as follows:

       1. No later than seven (7) days before sentencing, the prosecution and defense shall
          prepare and file a sentencing memorandum addressing sentencing considerations
          appropriate to the case. Such a memorandum shall specifically address the factors to
          be considered in imposing a sentence under 18 U.S.C. 3553(a). No response
          memoranda are required, but any party wanting to file a response must do so within
          seven (7) days of service or not less than two (2) days before sentencing, whichever is
          sooner.

       2. Any exhibits to be introduced at sentencing shall be filed with the sentencing
          memorandum no later than seven (7) days prior to sentencing.

       3. The sentencing memorandum shall identify all witnesses who are expected to testify
          at sentencing.

       Entered: December 12, 2019

                                            /s/ Elizabeth K. Dillon
                                            United States District Judge




Case 5:19-cr-00017-EKD-JCH Document 33 Filed 12/12/19 Page 1 of 1 Pageid#: 73
